BRECKENRIDGE, Presiding Judge.
Sharrie Popa appeals from a decision by the Honorable Michael W. Walker, Family Court Commissioner for the Circuit Court of Clay County. She claims the commissioner’s “judgment” was erroneous in its division of William Popa’s retirement plan and its order of visitation for the parties’ three minor children. The document purporting to be the final judgment was not signed by a circuit court judge.
Commissioner Walker executed a “Judgment of Dissolution of Marriage,” and then an “Amended Judgment of Dissolution of Marriage” and a “Second Amended Judgment of Dissolution of Marriage.” No judge took action with respect to these documents. This court lacks jurisdiction to consider an appeal from a decision of a circuit court commissioner which has not been adopted by the circuit court itself. Slay v. Slay, 965 S.W.2d 845, 845 (Mo. banc 1998). See also Chapman v. Chapman, 967 S.W.2d 660, 661 (Mo.App.1998); In re Marriage of Lindsay, 962 S.W.2d 467 (Mo.App.1998). Since the circuit court failed to issue a judgment in this case and because the order appealed from is of a commissioner who is “not authorized to exercise judicial power by Article V of the Missouri Constitution, we do not have juris*271diction to consider the appeal.” Chapman, at 661.
Therefore, this court dismisses Wife’s appeal for lack of appellate jurisdiction.
All concur.